Citation Nr: 1535463	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2. Entitlement to service connection for pancreatitis. 

3. Entitlement to service connection for a hip disorder. 

4. Entitlement to service connection for a back disorder. 

5. Entitlement to service connection for polycythemia, to include as due to ionizing radiation.

6. Entitlement to service connection for a lung condition (claimed as breathing problems), to include as due to ionizing radiation and cement dust.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to October 1952.

This appeal to the Board of Veterans' Appeals (Board) is from June 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of this hearing has been prepared.  (Note:  The transcript is attached in VACOLS.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Outstanding Private and VA Treatment Records - All Claims

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). 

During his Board hearing, the Veteran identified outstanding, relevant private treatment records from the Indian Hospital (Oklahoma) that have not yet been obtained and associated with the electronic claims file. See Hearing Transcript.  Such records should be obtained upon remand as indicated below. 

Additionally, the most recent VA treatment records reflect that the Veteran receives ongoing/contemporaneous medical treatment for at least one of the claimed disorders (i.e., low back) from a Choctaw Nation clinic. See, e.g., October 2012 VA Treatment Record.  These outstanding records should likewise be obtained and associated with the electronic claims file.  

Lastly, the Veteran receives ongoing treatment for several of the claimed disorders at Fort Smith Community Based Outpatient Clinic (COBC) and the Fayetteville, VA Medical Center (VAMC).  The most recent VA treatment records contained in the electronic claims file are dated from October 2012.  Accordingly, all records of VA treatment dated from October 2012 through the present should be obtained upon remand.  Further, the Veteran testified that he underwent back surgery at Fort Smith in 1960 (see hearing transcript, p. 7). VA treatment records for the period prior to 2010 (and after 1953) have not been requested; these records should be obtained, to the extent available, upon remand. Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  



Low Back Claim

The Veteran claims that he has a low back disorder as a result of repetitive in-service lifting, loading/unloading cement sacks and palettes from ships during his assignment to the Eniwetok Atoll. See Hearing Transcript, p. 5.  He testified that he did not seek treatment for back problems during service, but starting seeing doctors shortly after service in the late 1950's, and ultimately underwent a back operation at Fort Smith in 1960.  The Veteran alluded to having ongoing back problems since the 1960 back surgery. See Hearing Transcript, p.9.  He additionally testified that a doctor at Indian Hospital recently told him that his current back condition, diagnosed as degenerative joint disease of the lumbar spine (see October 2011 VA X-ray Report), was related to heavy lifting.  

As noted above, records from Indian Hospital and Fort Smith (prior to 2010) are being requested upon remand.   

To date, the Veteran has not been afforded a VA examination to determine the etiology of his low back disorder.  Here, the record contains evidence of a current low back disability, as well as the Veteran's testimony that he injured his low back during service while lifting cement and that he sought treatment for back problems relatively proximate to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As there is insufficient evidence to decide the case, he should be examined so that a medical opinion can be obtained.  

Lung Disorder Claim

The Veteran contends that he has a lung condition that is related to ionizing radiation exposure during his assignment(s) at the Eniwetok Atoll.  Alternatively, he asserts that his lung condition is due to "cement pollution," to which he was exposed when he unloaded bags of cement on/off of ships. See Hearing Transcript, p. 14; see also VA Form 9.  He testified that the cement dust caused "coughing and wheezing all the time," and that he has experienced "lung problems ever since." See Hearing Transcript, p. 14.  He also submitted statements indicating that he was hospitalized for lung problems at Fort Lawton military hospital while on active duty in 1951. See March 2012 Statement from Veteran.  The Board recognizes that clinical/hospitalization records are often kept separate from other service treatment records.  The Board finds that a specific request should be made to obtain clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent.  38 C.F.R. § 3.159(c)(2) (2014).  

It is observed that while the Veteran's service records note that he was assigned to Eniwetok, because the claim does not relate to those diseases specific to radiation exposed veterans, or radiogenic diseases, the alleged exposure does not trigger any particular development under 38 C.F.R. §§ 3.309, 3.311.  Indeed, the Veteran is currently diagnosed with granulomatous disease. See December 2009 and July 2011 Private Treatment Records.  (Note: The Veteran also testified that he carries a diagnosis of COPD, which was purportedly diagnosed many years ago at the Indian Hospital.  Again, those records are being requested upon remand.).  Neither granulomatous disease, nor COPD is listed among the diseases specific to radiation-exposure. See 38 C.F.R. §§ 3.309, 3.311.  The current record also does not reflect, nor does the Veteran otherwise contend the presence of a lung cancer diagnosis (i.e., a recognized disease of radiation-exposed Veterans). 

Nevertheless, the Board finds that the Veteran is competent to report that he was exposed to large amounts of cement dust in-service, and that such resulted in respiratory symptoms such as coughing and wheezing, which have persisted to the present.  Notably, his assertion of a current disability is supported by the available private treatment records which show a diagnosis of granulomatous disease.  The question remains as to whether there is a relationship between the claimed in-service "injury" and any lung disease present.  Because the Veteran's service treatment/personnel records are not available (with the exception of a separation examination report), and because the threshold for providing a medical opinion is low, the Board finds that a remand is warranted to schedule a VA examination to determine the etiology of the Veteran's lung disorder. 38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014), McLendon, supra.  

(Note: VA has attempted to obtain service treatment and personnel records, but the National Personnel Records Center (NPRC) has certified that they are fire-related, meaning they were in that area of the storage facility destroyed in a 1973 fire). 

Psychological Disorder Claim

The Veteran contends that his psychological disorder, currently diagnosed as depression, is related to his service at the Eniwetok Atoll.  In testimony and other statements of record, the Veteran stated that he began to feel isolated and depressed while living on the Atoll/island, and that these symptoms persisted after service (i.e., he testified that he sought treatment in 1959/1960 and was diagnosed with depression) and to the present.  The available post-service medical records reflect treatment for depression beginning around 2000 and through 2012.

A Nuclear Test Personnel Review Program Participant Summary reflects that the Veteran was on/near the Eniwetok Atoll from April 1951 to May 1951, and from April 1952 to June 1952.  His DD Form 214 indicates approximately one year and ten months of foreign service.  The Veteran and his wife have asserted that he was assigned to the Eniwetok Atoll/island (to include living on a ship) for more than 2 years, cumulative. See VA Form 9; Statements from Wife; and Hearing Testimony.  Again, a November 2010 response from the NPRC indicated that most of the Veteran's personnel and service treatment records were destroyed in a fire, so the Board is unable to verify precise dates of the Veteran's service on/near the Atoll. 

The Veteran has not been afforded a VA examination to determine the nature and etiology of any psychological disorders present.  In light of his competent statements concerning the onset and continuity of his symptoms, as well as the current depression diagnosis, the Board finds that a psychiatric examination should be scheduled upon remand. McLendon, supra

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the NPRC or any other appropriate custodian and specifically request service clinical/hospitalization records pertaining to treatment the Veteran reportedly underwent for lung problems in 1951 at the Fort Lawton military hospital.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

2. Ask the Veteran to identify all treatment providers who provided treatment for all claimed disorders since service and to provide releases authorizing VA to obtain all outstanding records of private treatment, including those from Indian Hospital (see page 9 of the hearing transcript) and the Choctaw Nation clinic (see reference in October 2012 VA treatment note).  

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. Obtain and associate with the claims file all records of the Veteran's treatment from the VAMC Fayetteville, Arkansas, and Ft. Smith COBC facilities, dated from October 2012 through the present, and from any other sufficiently identified VA facility.

Also, as noted, the Veteran has asserted that he underwent back surgery at Fort Smith in approximately 1960; accordingly, any and all records of VA treatment prior to 2010 (i.e., from approximately 1953 to 2010) should be obtained to the extent possible. 

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

4. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any current low back disorder.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including any available service treatment records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The examiner must identify and provide diagnoses for all low back disorders and associated disorders.  The examiner must then provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder manifested in or is otherwise related to the Veteran's military service, including his repetitive lifting, loading, and unloading of cement sacks and palettes from ships during his assignment at the Eniwetok Atoll.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any current lung disorder, to include granulomatous disease.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including any available service treatment records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The examiner must identify and provide diagnoses for all lung disorders, to include granulomatous disease.  The examiner must then provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder manifested in or is otherwise related to the Veteran's military service, to include: (i) his reported exposure to "cement pollution," to which he was exposed when he unloaded bags of cement on/off of ships; (ii) and/or to exposure to ionizing radiation from service on the Eniwetok Atoll.  The examiner is asked to specifically indicate whether any present lung disorder is consistent with the Veteran's allegation of a lung disease caused by "cement pollution" and exposure to radiation.    

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any current acquired psychological disorder, to include depression.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file, including any available service treatment records, post-service medical records, and lay statements.  An explanation for the opinion expressed must be provided.

The examiner is requested to identify any Axis I disorders to include the already diagnosed depression.  

If the Veteran is diagnosed with PTSD, the examiner is requested to state whether the reported in-service stressors (based on his service at the Eniwetok Atoll where nuclear testing was conducted) are adequate to support the diagnosis of PTSD.  

As to any acquired psychiatric disorder other than PTSD, to include depression, the examiner is requested to opine whether it is at least as likely as not (a 50 percent or greater probability) related to active military service or events therein including service at the Eniwetok Atoll. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

7.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




